862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Phillip SMITH, Plaintiff-Appellant,v.Ernest SUTTON;  William A. Dudley;  Harry Allsbrook;  EarlBeshears, Defendants-Appellees.
No. 88-6688.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1988.Decided:  Nov. 23, 1988.Rehearing Denied Jan. 25, 1989.

Joseph Phillip Smith, appellant pro se.
LaVee Hamer Jackson (Office of the Attorney General), for appellees.
Before ERVIN and WILKINSON, Circuit Judges, and BURZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph Phillip Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Sutton, C/A No. 87-529-CRT (E.D.N.C. Mar. 29, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.